Title: From Alexander Hamilton to James McHenry, 4 January 1800
From: Hamilton, Alexander
To: McHenry, James


          
            Sir
            New York Jany. 4th. 1800
          
          I enclose to you a letter from Captain Williamson in which he states that assistance is necessary to enable him to execute the duties of his office. There is no doubt with me of the justice of this representation, and I would beg leave to call your attention to the subject. It appears to me to I think it would be inexpedient to call an officer from his station for the purpose performance of such functions, unless a fit character could be found in the corps of Dragoons. Recruiting for this corps not having commenced the employment of one of it’s officers would not be attended with no inconvenience. It will be best probably to authorize me to adopt this expedient, or to have a private clerk engaged as shall seem most       expedient, — the compensation in each case being fixed by you.
          Having this choice I can act according to Circumstances. I request a speedy decision on the subject.
          S of War—
        